UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4002


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALBURY FRANCIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:01-cr-00094-BO-1)


Submitted:   September 11, 2013          Decided:   September 13, 2013


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James C. White, Michelle M. Walker, LAW OFFICES OF JAMES C.
WHITE, P.C., Chapel Hill, North Carolina, for Appellant.
Thomas G.   Walker,   United   States  Attorney,   Jennifer   P.
May-Parker, Assistant United States Attorney, Kristine L. Fritz,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Albury      Francis      pled        guilty,      pursuant        to    a    plea

agreement, to possession with the intent to distribute more than

fifty    grams     of      cocaine        base,       in    violation       of    21       U.S.C.

§ 841(a)(1)       (2006),         and      was        sentenced        to    120       months’

imprisonment.         On appeal, Francis asserts that his plea was not

knowing and voluntary because the district court failed to fully

comply with Federal of Rule of Criminal Procedure 11 during his

plea colloquy.          We find Francis’ arguments unavailing.

               Because Francis did not move in the district court to

withdraw his guilty plea, we review the Rule 11 proceeding for

plain error.          United States v. Martinez, 277 F.3d 517, 524-26

(4th Cir. 2002).            Plain error may be found only when an error

occurs, is plain, and affects a defendant’s substantial rights.

United   States       v.    Massenburg,         564    F.3d     337,   342-43      (4th      Cir.

2009).    Our review of the guilty plea hearing transcript leads

us to conclude that the district court substantially complied

with the mandate of Rule 11 in accepting Francis’ guilty plea

and that the district court’s omissions did not affect Francis’

substantial rights.             United States v. Dominguez Benitez, 542

U.S.     74,     83      (2004)      (holding          that,      to    establish            that

noncompliance         with     Rule        11       affected      substantial          rights,

defendant      bears       burden    of    showing         “a   reasonable       probability

that, but for the error, he would not have entered the plea.”).

                                                2
Further, most of the omissions Francis complains of were set

forth in Francis’ plea agreement.              Cf. United States v. DeFusco,

949   F.3d   114,    117    (4th    Cir.   1991)   (finding       district      court’s

failure to provide requisite Rule 11 information harmless error

where defendant learned information from another source before

plea).

             Accordingly,      we     affirm    the        judgment   below.        We

dispense     with    oral     argument     because         the    facts   and    legal

contentions    are    adequately      presented       in    the   materials      before

this court and argument would not aid in the decisional process.



                                                                             AFFIRMED




                                           3